Detailed Action
Notice of Pre-AIA  or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Argument

	Applicant’s amendments to the claims have overcome some of the objections and rejections previously set forth in the Non-Final Office Action mailed February 7th, 2022. Applicant’s amendments to claims 1, 8, and 15-17 as described on pages 9-12 concerning “wherein the error values take into account one or more predetermined offsets in the vehicle motion parameters ... to determine a lateral position deviation and a longitudinal position deviation of the vehicle…” as supported by the specification paragraph [0013] have been fully considered and overcomes U.S.C. 35 103 art rejections. However, as they change the scope of the claims, new rejections for claims  1, 8, and 15-17 are found below. All other rejections under 35 USC § 103 have additionally been maintained and are included below with minor changes to reflect amendments.

	
Claim Interpretation

	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
“a normal drive control unit configured to ” in claim 8
“a safe stop control unit configured to ” in claim 8
“the normal drive control unit is configured to” in claim 9
“a sensor monitoring unit” in claim 10
“the safe stop control unit is configured to” in claim 10
“the safe stop control unit is configured to” in claim 11
“the sensor monitoring unit is configured to” in claim 12
“a normal drive control unit configured to” in claim 15 
“a safe stop control unit configured to ” in claim 15
“a safe stop control unit configured to ” in claim 16

Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103

	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


	Claims 1-2, 6-10, and 13-17 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over She et al. (US Pre-Granted Publication No. US 2018/0164823 A1 hereinafter “She”) in view of Oh et al. (US Pre-Granted Publication No. US 2018/0267172 A1 hereinafter “Oh”) further in view of Deng et al. (US Patent No. US 10,118,610 B2 hereinafter “Deng”).

	Regarding claim 1 She discloses:

	A method for providing instructions for controlling a vehicle, the method comprising: (She [0011]) predicting a near-future driving path for the vehicle using sensor data received from environmental sensors of the vehicle; (She [0015] [0018-0020] [0026] [0044] wherein the vehicle system uses sensor data to predict the path of the vehicle in a certain time such as in an amount of time between vehicles or time-to-arrival in short range driving acceptable regions i.e. near-future) retrieving at least one acceptable spatial deviation value indicative of an acceptable deviation from the predicted near-future driving path; (She [0023] [0029] fig. 2 element 206 and fig. 3 element 306 wherein the vehicles include a short and long term acceptable driving region i.e. an acceptable spatial deviation) determining a limit velocity value (She [0023] [0026] [0044] wherein the vehicle acceptable regions are based on a limits on direction and speed) or a longitudinal deceleration value based on predetermined relations between a plurality of spatial deviations from the near-future driving path (She [0015] [0028] wherein the vehicle controls slowing and deceleration based on factors such as distance to another car or object wherein multiple vehicles and distances are determined i.e. a plurality of spatial deviations) and vehicle motion parameters determined from the sensor data, (She [0015] wherein the sensors are used to determine vehicle operations) and corresponding error values (She [0035-0036] wherein the vehicle cannot reliably operate the vehicle based on errors received from sensor data i.e. vehicle motion parameter errors exist and the vehicle reacts to stop see also She [0018] [0020] wherein the sensor information that may fail could be a radar, GPS, camera, or LiDAR that determines vehicle velocity, yaw rate, or steering angle i.e. motion parameters) … in the event of a safe stop procedure (She [0028-0029] wherein the vehicle slows down or stops in order to ensure the safe acceptable region is not encroached and collisions are avoided i.e. the acceptable spatial deviation is not violated) and wherein the limit velocity value and the longitudinal deceleration value are determined such that the at least one acceptable spatial deviation is not violated along the predicted near-future driving path; (She [0028] wherein the vehicle slows down or stops in order to ensure the safe acceptable region is not encroached and collisions are avoided i.e. the acceptable spatial deviation is not violated) and providing an instruction signal comprising an instruction for the vehicle to travel below the limit velocity value, (She [0028] wherein the vehicle slows down or stops in order to ensure the safe acceptable region is not encroached and collisions are avoided i.e. the acceptable spatial deviation is not violated) or providing an instruction signal comprising an instruction to decelerate according to the longitudinal deceleration value in the event of a safe stop procedure. (She [0028-0029] wherein the vehicle slows down or stops in order to ensure the safe acceptable region is not encroached and collisions are avoided i.e. the acceptable spatial deviation is not violated).

	She does not appear to disclose:

	wherein the error values take into account one or more predetermined offsets in the vehicle motion parameters translated into the near-future driving path to determine a lateral position deviation and a longitudinal position deviation of the vehicle

	However, in the same field of endeavor of vehicle controls Oh discloses:

	“wherein the error values take into account one or more predetermined offsets in the vehicle motion parameters translated into the near-future driving path to determine a lateral position deviation and a longitudinal position deviation of the vehicle” (Oh [0116] [0120] wherein longitudinal and lateral position predictions using a predetermined value for an error offset occurs)  

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the near future error deviations of Oh with the vehicle system of She because one of ordinary skill would have been motivated to make this modification in order to allow for a means for accurately match position of a vehicle in a driving environment (Oh [0004]).

	Additionally and as an alternative Deng discloses:

	“corresponding error values” (Deng col. 7 lines 1-50 wherein the vehicle calculates an error for determining the current vehicle location and velocity and future time of the vehicle and a target vehicle)  

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the near future error analysis of Deng with the vehicle system of She because one of ordinary skill would have been motivated to make this modification in order to allow for a more robust means for determining the path of a host vehicle with external factors such as other vehicles in proximity (Deng Col. 2 lines 1-7).

	Regarding claim 2 She in view of Oh and Deng discloses all of the limitations of claim 1 and further discloses:

	The method according to claim 1, comprising: determining the error values for the vehicle motion parameters based on vehicle motion data received from vehicle motion sensors; (She [0035-0036] wherein the vehicle cannot reliably operate the vehicle based on errors received from sensor data i.e. vehicle motion parameter errors exist and the vehicle reacts to stop) and calculating the limit velocity value based on maximizing a velocity parameter in the predetermined relations provided the acceptable spatial deviation value, an acceptable longitudinal deceleration value, (She [0028-0029] wherein the vehicle slows down (decelerates) only as necessary to a safe speed i.e. to a maximum safe velocity in order to not violate the acceptable spatial deviation value) and the error values, (She [0035-0036] wherein the vehicle cannot reliably operate the vehicle based on errors received from sensor data i.e. vehicle motion parameter errors exist and the vehicle reacts to stop) or3Application Number 16/680,212 Preliminary Amendmentcalculating the longitudinal deceleration value based on minimizing a deceleration parameter in the predetermined relations provided the acceptable spatial deviation values, a present velocity value, (She [0015] [0028] wherein the vehicle controls slowing and deceleration based on factors such as distance to another car or object) and the error values.  (She [0035-0036] wherein the vehicle cannot reliably operate the vehicle based on errors received from sensor data i.e. vehicle motion parameter errors exist and the vehicle reacts to stop).

	Regarding claim 6 She in view of Oh and Deng discloses all of the limitations of claim 1 and further discloses:

	The method according to claim 1, wherein the at least one acceptable spatial deviation comprises an acceptable lateral deviation.  (She [0038] fig. 4 element 408 wherein the vehicle moving in the acceptable region is moving laterally and longitudinally).

	Regarding claim 7 She and Oh and Deng discloses all of the limitations of claim 1 and further discloses:

	The method according to claim 1, wherein the at least one acceptable spatial deviation comprises an acceptable longitudinal deviation.  (She [0038] fig. 4 element 408 wherein the vehicle moving in the acceptable region is moving laterally and longitudinally).

	Regarding claim 8 She discloses:

	A system for controlling a vehicle, the system comprises: a normal drive control unit configured to; control propulsion and steering wheel angle during normal operation of the vehicle; (She [0008] wherein the vehicle can control the steering, braking, and propulsion) and predict a near-future driving path for the vehicle based on sensor data acquired by a set of environmental sensors; (She [0015] [0018-0020] [0026] wherein the vehicle system uses sensor data to predict the path of the vehicle in a certain time such as in an amount of time between vehicles or time-to-arrival i.e. near-future) and a safe stop control unit configured to; control a vehicle control system for the vehicle during a safe stop operation of the vehicle; (She [0028] wherein the vehicle is able to slow down or stop to ensure safe space is maintained) retrieve at least one acceptable spatial deviation value indicative of the acceptable deviation from the predicted driving path; (She [0023] [0029] fig. 2 element 206 and fig. 3 element 306 wherein the vehicles include a short and long term acceptable driving region i.e. an acceptable spatial deviation) determine a limit velocity value (She [0023] [0026] [0044] wherein the vehicle acceptable regions are based on a limits on direction and speed) or a longitudinal deceleration value based on predetermined relations between a plurality of spatial deviations from the near-future driving path (She [0015] [0028] wherein the vehicle controls slowing and deceleration based on factors such as distance to another car or object) and vehicle motion parameters determined from the sensor data, (She [0015] wherein the sensors are used to determine vehicle operations) and corresponding error values (She [0035-0036] wherein the vehicle cannot reliably operate the vehicle based on errors received from sensor data i.e. vehicle motion parameter errors exist and the vehicle reacts to stop, see also She [0018] [0020] wherein the sensor information that may fail could be a radar, GPS, camera, or LiDAR that determines vehicle velocity, yaw rate, or steering angle i.e. motion parameters) … in the event of a safe stop procedure (She [0028-0029] wherein the vehicle slows down or stops in order to ensure the safe acceptable region is not encroached and collisions are avoided i.e. the acceptable spatial deviation is not violated) wherein the limit velocity value and the longitudinal deceleration value are determined such that the acceptable spatial deviation is not violated along the near-future driving path; (She [0028] wherein the vehicle slows down or stops in order to ensure the safe acceptable region is not encroached and collisions are avoided i.e. the acceptable spatial deviation is not violated) and provide an instruction signal to the normal drive control unit comprising an instruction for the vehicle to travel below the limit velocity value, (She [0028] wherein the vehicle slows down or stops in order to ensure the safe acceptable region is not encroached and collisions are avoided i.e. the acceptable spatial deviation is not violated) or provide an instruction to the vehicle control system to decelerate according to the longitudinal deceleration value in the event of a safe stop procedure. (She [0028-0029] wherein the vehicle slows down or stops in order to ensure the safe acceptable region is not encroached and collisions are avoided i.e. the acceptable spatial deviation is not violated).

	She does not appear to disclose:

	wherein the error values take into account one or more predetermined offsets in the vehicle motion parameters translated into the near-future driving path to determine a lateral position deviation and a longitudinal position deviation of the vehicle

	However, in the same field of endeavor of vehicle controls Oh discloses:

	“wherein the error values take into account one or more predetermined offsets in the vehicle motion parameters translated into the near-future driving path to determine a lateral position deviation and a longitudinal position deviation of the vehicle” (Oh [0116] [0120] wherein longitudinal and lateral position predictions using a predetermined value for an error offset occurs)  

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the near future error deviations of Oh with the vehicle system of She because one of ordinary skill would have been motivated to make this modification in order to allow for a means for accurately match position of a vehicle in a driving environment (Oh [0004]).

	Additionally and as an alternative Deng discloses:

	“corresponding error values” (Deng col. 7 lines 1-50 wherein the vehicle calculates an error for determining the current vehicle location and velocity and future time of the vehicle and a target vehicle)  

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the near future error analysis of Deng with the vehicle system of She because one of ordinary skill would have been motivated to make this modification in order to allow for a more robust means for determining the path of a host vehicle with external factors such as other vehicles in proximity (Deng Col. 2 lines 1-7).


	Regarding claim 9 She in view of Oh and Deng discloses all of the limitations of claim 8 and further discloses:

	The system according to claim 8, wherein the normal drive control unit is configured to provide a signal comprising the longitudinal deceleration value to the safe stop control unit.  (She [0015] [0028] wherein the vehicle controls slowing and deceleration based on factors such as distance to another car or object, see also fig. 1 element 113 and element 115 wherein the computing device controls the vehicle operations i.e. normal drive and the brake controller stops the vehicle i.e. safe stop).

	Regarding claim 10 She in view of Oh and Deng discloses all of the limitations of claim 8 and further discloses:

	The system according to claim 8, comprising: a sensor monitoring unit configured to determine the error values in vehicle motion data received from vehicle sensors, (She [0035-0036] wherein the vehicle cannot reliably operate the vehicle based on errors received from sensor data i.e. vehicle motion parameter errors exist and the vehicle reacts to stop) wherein the safe stop control unit is configured to calculate the spatial deviations from an expected drive path for a plurality of velocity values and deceleration values based on the vehicle motion data (She [0015] [0028] wherein the vehicle controls slowing and deceleration based on factors such as distance to another car or object) and the respective error values. (She [0035-0036] wherein the vehicle cannot reliably operate the vehicle based on errors received from sensor data i.e. vehicle motion parameter errors exist and the vehicle reacts to stop).

	Regarding claim 13 She in view of Oh and Deng discloses all of the limitations of claim 8 and further discloses:

	The system according to claim 8, wherein safe stop control unit and the normal drive control unit are isolated from each other.  (She fig. 1 element 113 and element 115 wherein the computing device controls the vehicle operations i.e. normal drive and the brake controller stops the vehicle i.e. safe stop).

	Regarding claim 14 She in view of Oh and Deng discloses all of the limitations of claim 8 and further discloses:

	The system according to claim 8, wherein the acceptable spatial deviation comprises one or both of an acceptable lateral deviation and an acceptable longitudinal deviation.  (She [0038] fig. 4 element 408 wherein the vehicle moving in the acceptable region is moving laterally and longitudinally).

	Regarding claim 15 She discloses:

	A vehicle comprising, a normal drive control unit configured to control propulsion and steering wheel angle during normal operation of the vehicle; (She [0008] wherein the vehicle can control the steering, braking, and propulsion) and predict a near-future driving path for the vehicle based on sensor data acquired by a set of environmental sensors; (She [0015] [0018-0020] [0026] wherein the vehicle system uses sensor data to predict the path of the vehicle in a certain time such as in an amount of time between vehicles or time-to-arrival i.e. near-future) and a safe stop control unit configured to; control a vehicle control system for the vehicle during a safe stop operation of the vehicle; (She [0028] wherein the vehicle is able to slow down or stop to ensure safe space is maintained) retrieve at least one acceptable spatial deviation value indicative of the acceptable deviation from the predicted driving path; (She [0023] [0029] fig. 2 element 206 and fig. 3 element 306 wherein the vehicles include a short and long term acceptable driving region i.e. an acceptable spatial deviation) determine a limit velocity value (She [0023] [0026] [0044] wherein the vehicle acceptable regions are based on a limits on direction and speed) or a longitudinal deceleration value based on predetermined relations between a plurality of spatial deviations from the near-future driving path (She [0015] [0028] wherein the vehicle controls slowing and deceleration based on factors such as distance to another car or object) and 6Application Number 16/680,212Preliminary Amendmentvehicle motion parameters determined from the sensor data, (She [0015] wherein the sensors are used to determine vehicle operations) and corresponding error values (She [0035-0036] wherein the vehicle cannot reliably operate the vehicle based on errors received from sensor data i.e. vehicle motion parameter errors exist and the vehicle reacts to stop see also She [0018] [0020] wherein the sensor information that may fail could be a radar, GPS, camera, or LiDAR that determines vehicle velocity, yaw rate, or steering angle i.e. motion parameters) … in the event of a safe stop procedure (She [0028-0029] wherein the vehicle slows down or stops in order to ensure the safe acceptable region is not encroached and collisions are avoided i.e. the acceptable spatial deviation is not violated) and wherein the limit velocity value and the longitudinal deceleration value are determined such that the at least one acceptable spatial deviation is not violated along the near-future driving path; (She [0028] wherein the vehicle slows down or stops in order to ensure the safe acceptable region is not encroached and collisions are avoided i.e. the acceptable spatial deviation is not violated) and provide an instruction signal to the normal drive control unit comprising an instruction for the vehicle to travel below the limit velocity value, (She [0028] wherein the vehicle slows down or stops in order to ensure the safe acceptable region is not encroached and collisions are avoided i.e. the acceptable spatial deviation is not violated)  or provide an instruction to the vehicle control system to decelerate according to the longitudinal deceleration value in the event of a safe stop procedure. (She [0028-0029] wherein the vehicle slows down or stops in order to ensure the safe acceptable region is not encroached and collisions are avoided i.e. the acceptable spatial deviation is not violated).

	She does not appear to disclose:

	wherein the error values take into account one or more predetermined offsets in the vehicle motion parameters translated into the near-future driving path to determine a lateral position deviation and a longitudinal position deviation of the vehicle

	However, in the same field of endeavor of vehicle controls Oh discloses:

	“wherein the error values take into account one or more predetermined offsets in the vehicle motion parameters translated into the near-future driving path to determine a lateral position deviation and a longitudinal position deviation of the vehicle” (Oh [0116] [0120] wherein longitudinal and lateral position predictions using a predetermined value for an error offset occurs)  

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the near future error deviations of Oh with the vehicle system of She because one of ordinary skill would have been motivated to make this modification in order to allow for a means for accurately match position of a vehicle in a driving environment (Oh [0004]).

	Additionally and as an alternative Deng discloses:

	“corresponding error values” (Deng col. 7 lines 1-50 wherein the vehicle calculates an error for determining the current vehicle location and velocity and future time of the vehicle and a target vehicle)  

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the near future error analysis of Deng with the vehicle system of She because one of ordinary skill would have been motivated to make this modification in order to allow for a more robust means for determining the path of a host vehicle with external factors such as other vehicles in proximity (Deng Col. 2 lines 1-7).

	Regarding claim 16 She discloses: 

	A safe stop control unit configured to control a vehicle control system for a vehicle during a safe stop operation of the vehicle, (She [0028] wherein the vehicle is able to slow down or stop to ensure safe space is maintained) wherein the safe stop control unit is configured to: determine a limit velocity value (She [0023] [0026] [0044] wherein the vehicle acceptable regions are based on a limits on direction and speed) or a longitudinal deceleration value based on predetermined relations between a plurality of spatial deviations from a predicted near-future driving path (She [0015] [0028] wherein the vehicle controls slowing and deceleration based on factors such as distance to another car or object) and vehicle motion parameters determined from sensor data, (She [0015] wherein the sensors are used to determine vehicle operations) and corresponding error values (She [0035-0036] wherein the vehicle cannot reliably operate the vehicle based on errors received from sensor data i.e. vehicle motion parameter errors exist and the vehicle reacts to stop, see also She [0018] [0020] wherein the sensor information that may fail could be a radar, GPS, camera, or LiDAR that determines vehicle velocity, yaw rate, or steering angle i.e. motion parameters) … in the event of a safe stop procedure (She [0028-0029] wherein the vehicle slows down or stops in order to ensure the safe acceptable region is not encroached and collisions are avoided i.e. the acceptable spatial deviation is not violated) wherein the limit velocity value and the longitudinal deceleration value are determined such that at least one acceptable spatial deviation value indicative of the acceptable deviation from the predicted near-future driving path is not violated along the near-future driving path; (She [0028] wherein the vehicle slows down or stops in order to ensure the safe acceptable region is not encroached and collisions are avoided i.e. the acceptable spatial deviation is not violated) and provide an instruction signal to a normal drive control unit comprising an instruction for the vehicle to travel below the limit velocity value, (She [0028] wherein the vehicle slows down or stops in order to ensure the safe acceptable region is not encroached and collisions are avoided i.e. the acceptable spatial deviation is not violated) or provide an instruction to the vehicle control system to decelerate according to the longitudinal deceleration value in the event of a safe stop procedure.  (She [0028-0029] wherein the vehicle slows down or stops in order to ensure the safe acceptable region is not encroached and collisions are avoided i.e. the acceptable spatial deviation is not violated).

	She does not appear to disclose:

	wherein the error values take into account one or more predetermined offsets in the vehicle motion parameters translated into the near-future driving path to determine a lateral position deviation and a longitudinal position deviation of the vehicle

	However, in the same field of endeavor of vehicle controls Oh discloses:

	“wherein the error values take into account one or more predetermined offsets in the vehicle motion parameters translated into the near-future driving path to determine a lateral position deviation and a longitudinal position deviation of the vehicle” (Oh [0116] [0120] wherein longitudinal and lateral position predictions using a predetermined value for an error offset occurs)  

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the near future error deviations of Oh with the vehicle system of She because one of ordinary skill would have been motivated to make this modification in order to allow for a means for accurately match position of a vehicle in a driving environment (Oh [0004]).

	Additionally and as an alternative Deng discloses:

	“corresponding error values” (Deng col. 7 lines 1-50 wherein the vehicle calculates an error for determining the current vehicle location and velocity and future time of the vehicle and a target vehicle)  

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the near future error analysis of Deng with the vehicle system of She because one of ordinary skill would have been motivated to make this modification in order to allow for a more robust means for determining the path of a host vehicle with external factors such as other vehicles in proximity (Deng Col. 2 lines 1-7).

	Regarding claim 17 She discloses:

	A method for providing instructions for controlling vehicle, the method comprising: determining a limit velocity value (She [0023] [0026] [0044] wherein the vehicle acceptable regions are based on a limits on direction and speed) or a longitudinal deceleration value based on predetermined relations between a plurality of spatial deviations from an acquired near-future driving path (She [0015] [0028] wherein the vehicle controls slowing and deceleration based on factors such as distance to another car or object) and vehicle motion parameters determined from sensor data, (She [0015] wherein the sensors are used to determine vehicle operations) and corresponding error values (She [0035-0036] wherein the vehicle cannot reliably operate the vehicle based on errors received from sensor data i.e. vehicle motion parameter errors exist and the vehicle reacts to stop, see also She [0018] [0020] wherein the sensor information that may fail could be a radar, GPS, camera, or LiDAR that determines vehicle velocity, yaw rate, or steering angle i.e. motion parameters) … in the event of a safe stop procedure, (She [0028-0029] wherein the vehicle slows down or stops in order to ensure the safe acceptable region is not encroached and collisions are avoided i.e. the acceptable spatial deviation is not violated) wherein the limit velocity value and the longitudinal deceleration value are determined such that at least one acceptable spatial deviation value indicative of the acceptable deviation from the predicted near-future driving path is not violated along the predicted near-future driving path; (She [0028] wherein the vehicle slows down or stops in order to ensure the safe acceptable region is not encroached and collisions are avoided i.e. the acceptable spatial deviation is not violated) and  7Application Number 16/680,212Preliminary Amendmentproviding an instruction signal comprising an instruction for the vehicle to travel below the limit velocity value, (She [0028] wherein the vehicle slows down or stops in order to ensure the safe acceptable region is not encroached and collisions are avoided i.e. the acceptable spatial deviation is not violated) or providing an instruction signal comprising an instruction to decelerate according to the longitudinal deceleration value in the event of a safe stop procedure. (She [0028-0029] wherein the vehicle slows down or stops in order to ensure the safe acceptable region is not encroached and collisions are avoided i.e. the acceptable spatial deviation is not violated).

	She does not appear to disclose:

	wherein the error values take into account one or more predetermined offsets in the vehicle motion parameters translated into the near-future driving path to determine a lateral position deviation and a longitudinal position deviation of the vehicle

	However, in the same field of endeavor of vehicle controls Oh discloses:

	“wherein the error values take into account one or more predetermined offsets in the vehicle motion parameters translated into the near-future driving path to determine a lateral position deviation and a longitudinal position deviation of the vehicle” (Oh [0116] [0120] wherein longitudinal and lateral position predictions using a predetermined value for an error offset occurs)  

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the near future error deviations of Oh with the vehicle system of She because one of ordinary skill would have been motivated to make this modification in order to allow for a means for accurately match position of a vehicle in a driving environment (Oh [0004]).

	Additionally and as an alternative Deng discloses:

	“corresponding error values of the vehicle motion parameters” (Deng col. 7 lines 1-50 wherein the vehicle calculates an error for determining the current vehicle location and velocity and future time of the vehicle and a target vehicle)  

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the near future error analysis of Deng with the vehicle system of She because one of ordinary skill would have been motivated to make this modification in order to allow for a more robust means for determining the path of a host vehicle with external factors such as other vehicles in proximity (Deng Col. 2 lines 1-7).

	Claims 3-5 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over She in view of Oh and Deng as applied to claims 1 and 8 further still in view of Iiboshi et al. (US Patent No. US 5,934,399 hereinafter “Iiboshi”).

	Regarding claim 3 She in view of Deng discloses all of the limitations of claim 1 but does not appear to disclose:

	wherein determining the limit velocity value or the longitudinal deceleration value comprises: comparing a present velocity value or an acceptable longitudinal deceleration value to a dataset comprising relationships between velocity values and longitudinal deceleration values for each of the plurality of spatial deviations from the near-future driving path; and retrieving at least one of a deceleration value or a velocity value from the dataset based on the comparison.

	However, in the same field of endeavor of vehicle controls Iiboshi discloses:

	“wherein determining the limit velocity value or the longitudinal deceleration value comprises: comparing a present velocity value or an acceptable longitudinal deceleration value to a dataset comprising relationships between velocity values and longitudinal deceleration values for each of the plurality of spatial deviations from the near-future driving path;  (Iiboshi Col. 17 lines 19-31 wherein the vehicle takes a deceleration value and speed plan for a safe inter-vehicle distance) and retrieving at least one of a deceleration value or a velocity value from the dataset based on the comparison.” (Iiboshi Col. 17 lines 19-31 wherein the vehicle deceleration value is corrected based on the data collected to ensure the safety space is maintained).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the dataset comparison of Iiboshi with the vehicle system of She because one of ordinary skill would have been motivated to make this modification in order to provide a safe and reliable means of ensuring the vehicle is operating as predicted by maintaining a safe following distance by controlling speed and deceleration profiles (Iiboshi Col. 17 lines 19-31). 

	Regarding claim 4 She in view of Deng and Iiboshi discloses all of the limitations of claim 3 and She further discloses:

	The method according to claim 3, further comprising determining the error values based on vehicle motion data received from vehicle sensors; (She [0035-0036] wherein the vehicle cannot reliably operate the vehicle based on errors received from sensor data i.e. vehicle motion parameter errors exist and the vehicle reacts to stop) calculating the plurality of spatial deviations from the … path for a plurality of velocity values and deceleration values based on the vehicle motion data and the respective error values; (She [0015] wherein vehicle operates to ensure operations without a driver input are within instructed limits) …

	She does not appear to disclose:

	the near future driving path or and generating the dataset comprising the relationships between velocity values and longitudinal deceleration values for each of the plurality of spatial deviations.

	However, in the same field of endeavor of vehicle controls Deng discloses:

	“the near future driving path” (Deng col. 1 lines 58-67 wherein  an error based confidence interval for future times is calculated) 

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the near future error analysis of Deng with the vehicle system of She because one of ordinary skill would have been motivated to make this modification in order to allow for a more robust means for determining the path of a host vehicle with external factors such as other vehicles in proximity (Deng Col. 2 lines 1-7).

	Additionally, She in view of Deng does not appear to disclose:

	and generating the dataset comprising the relationships between velocity values and longitudinal deceleration values for each of the plurality of spatial deviations.

	However, in the same field of endeavor of vehicle controls Iiboshi discloses:

	“and generating the dataset comprising the relationships between velocity values and longitudinal deceleration values for each of the plurality of spatial deviations.” (Iiboshi Col. 17 lines 19-31 wherein the vehicle deceleration value is corrected based on the data collected to ensure the safety space is maintained i.e. the dataset relationship varies based on speed and distance to the first vehicle). 

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the dataset comparison of Iiboshi with the vehicle system of She because one of ordinary skill would have been motivated to make this modification in order to provide a safe and reliable means of ensuring the vehicle is operating as predicted by maintaining a safe following distance by controlling speed and deceleration profiles (Iiboshi Col. 17 lines 19-31).

	Regarding claim 5 She in view of Deng and Iiboshi discloses all of the limitations of claim 3 and further discloses:

	The method according to claim 3, wherein the dataset is continuously updated during vehicle operation.  (She [0018] [0020] wherein the data from the sensors is collected for the operating environment).

	Additionally and as an alternative, Iiboshi discloses:

	wherein the dataset is continuously updated during vehicle operation.  (Iiboshi Col. 17 lines 19-31 wherein the vehicle deceleration value is corrected based on the data collected to ensure the safety space is maintained i.e. the dataset relationship varies based on speed and distance to the first vehicle). 

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the dataset comparison of Iiboshi with the vehicle system of She because one of ordinary skill would have been motivated to make this modification in order to provide a safe and reliable means of ensuring the vehicle is operating as predicted by maintaining a safe following distance by controlling speed and deceleration profiles (Iiboshi Col. 17 lines 19-31).

	Regarding claim 11 She in view of Deng discloses all of the limitations of claim 8 but She does not appear to further disclose:

	wherein the safe stop control unit is configured to; generate a dataset comprising relationships between velocity values and deceleration values for each of a plurality of spatial deviations; compare a present velocity value or the longitudinal deceleration value to the dataset; and retrieve at least one of a deceleration value or a velocity value from the dataset based on the comparison.

	However, in the same field of endeavor of vehicle controls Iiboshi discloses:

	“wherein the safe stop control unit is configured to; generate a dataset comprising relationships between velocity values and deceleration values for each of a plurality of spatial deviations; (Iiboshi Col. 17 lines 19-31 wherein the vehicle deceleration value is corrected based on the data collected to ensure the safety space is maintained i.e. the dataset relationship varies based on speed and distance to the first vehicle) compare a present velocity value or the longitudinal deceleration value to the dataset; (Iiboshi Col. 17 lines 19-31 wherein the vehicle takes a deceleration value and speed plan for a safe inter-vehicle distance and retrieve at least one of a deceleration value or a velocity value from the dataset based on the comparison.” (Iiboshi Col. 17 lines 19-31 wherein the vehicle deceleration value is corrected based on the data collected to ensure the safety space is maintained).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the dataset comparison of Iiboshi with the vehicle system of She because one of ordinary skill would have been motivated to make this modification in order to provide a safe and reliable means of ensuring the vehicle is operating as predicted by maintaining a safe following distance by controlling speed and deceleration profiles (Iiboshi Col. 17 lines 19-31).

	Regarding claim 12 She in view of Deng and Iiboshi discloses all of the limitations of claim 11 and further discloses:

	The system according to claim 11, wherein the sensor monitoring unit is configured to continuously to determine error values in vehicle motion data during vehicle operation, (She [0035-0036] wherein the vehicle cannot reliably operate the vehicle based on errors received from sensor data i.e. vehicle motion parameter errors exist and the vehicle reacts to stop) wherein the safe stop control unit is configured to continuously update the dataset. (She [0018] [0020] wherein the data from the sensors is collected for the operating environment). 

	Additionally and as an alternative, Iiboshi discloses:

	wherein the safe stop control unit is configured to continuously update the dataset.  (Iiboshi Col. 17 lines 19-31 wherein the vehicle deceleration value is corrected based on the data collected to ensure the safety space is maintained i.e. the dataset relationship varies based on speed and distance to the first vehicle). 

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the dataset comparison of Iiboshi with the vehicle system of She because one of ordinary skill would have been motivated to make this modification in order to provide a safe and reliable means of ensuring the vehicle is operating as predicted by maintaining a safe following distance by controlling speed and deceleration profiles (Iiboshi Col. 17 lines 19-31).

Conclusion

	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20120215394 A1 discloses a system for synchronizing vehicles for harvesting based on predetermined paths and lateral offsets affecting future adjustments 
US 9898005 B2 discloses driving path determination for a vehicle based on lateral lane offsets 
US 20190276016 A1 discloses a means for determining a lateral offset from a predetermined trajectory with future look ahead errors 

	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle T Johnson whose telephone number is (303)297-4339.  The examiner can normally be reached on Monday-Thursday 7:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (469) 295-9067.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.T.J./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664